Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to the amendment filed on October 28, 2021. Claims 1-17 and 19-21 are pending. Claims 1-17 and 19-21 are allowed. 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record (Golan et al. US 2005/0097320 A1) teaches systems and methods for flexible transaction processing based on a risk assessment of a transaction and/or a user or party to a transaction. Based on a risk level, a level of authentication for the transaction may be set or altered.
Even though, the prior art of record teaches transaction processing systems and methods performing the above mentioned steps, the prior art of record fails to teach in any combination a method and system comprising the steps of receiving, by a processor, a provisioning request for a payment instrument to a digital wallet of a client device; initiating, by the processor, an authorization process by generating a fraud initiating request in response to receiving the provisioning request; verifying, by the processor, a portion of identity-based data for the fraud initiating request based at least in part on a data type of the portion of the identity-based data and a rule associated with the data type, and the rule for verifying the portion of the identity-based 
Furthermore, the above additional elements in the claim provide meaningful limitations that transforms an abstract idea into patent eligible. The claim as a whole amounts to significantly more than the abstract idea itself. This is because the claim as a whole effect an improvement to another technology or technical field. These limitations in combination provide meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. These limitations, when taken as an ordered combination, provide unconventional steps that confines the abstract idea to a particular application. Therefore, the claim recites patent eligible subject matter. For these reasons claims 1-17 and 19-21are deemed to be statutory. 
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(Alnajem US 2017/0300911 A1) teaches a system for evaluating risk in an electronic banking transaction by estimating an aggregated risk value from a set of risk factors that are either dependent or independent of each other.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hani Kazimi whose telephone number is (571) 272-6745. The examiner can normally be reached Monday-Friday from 8:30 AM to 5:00 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Alexander Kalinowski can be reached on (571) 272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

Respectfully Submitted

/HANI M KAZIMI/
Primary Examiner, Art Unit 3691